Title: To Thomas Jefferson from David Humphreys, 10 September 1791
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 10 Sep. 1791. He has just received a letter of the 19th ulto. from Carmichael delivered by Mr. Milne, who visited the President at Mount Vernon in 1779. Carmichael has sent his dispatches to America and complains of ill health. Milne said that he was “emaciated and weakened by the late attacks of the Cholic which he has suffered.”—The wavering policy of Spain manifests itself in the many explanations occasioned by the royal cedula of 20 July concerning foreigners. “Mr. Milne informs that the French who were resident in Spain have been principally intended and affected by it: that it had however been extended in its operation to others: that Lord St. Helens had made strenuous remonstrances respecting three English Merchands of Alicant who had been imprisoned in consequence of it, and that the Compte de Florida Blanca had promised every possible satisfaction: that more than fourteen thousand  Passports had been obtained for Strangers to leave Madrid before he came away: that the system of favoritism and Queen-politics are worse than ever: that general irritation against the government prevails: that the Persons employed in the government seem to have lost their reason; and that the measures adopted by them to prevent a Revolution appear entirely calculated to accelerate it.”—He forwards the French papers received since his letter of 31 Aug. and reports that the English packet is momentarily expected. Lord Shrewsbury, who just arrived in his yacht, notes that the fleet was being disarmed when he left England.—He has no further news about peace in the north. The Empress of Russia has forestalled the plans of the mediating powers. “The Minister of Prussia just now remarked to me, that Prussia and England having disarmed, without definitive arrangements between Russia and the Porte, he thinks the fairest concurrence of circumstances that could possibly have happened invites the Empress to prosecute her conquests to Constantinople itself.—Indeed, it should seem, that hardly any thing but her moderation can prevent it.”—Yesterday he received a letter from Thomas Barclay notifying him of Barclay’s arrival in Oporto and General Scott’s success against the Indians. The news respecting Scott was particularly welcome because reports of the Indian war have been greatly magnified to discourage European emigration to America.—The Queen is at Mafra and the country itself is undergoing a process of gradual amelioration. But a long drought has produced a shortage of wine and fruit, though salt is still abundant. The temperature has been unusually intense and there has not been a single rain or thunder shower this summer.
